 



EXHIBIT 10.1

RELEASE AGREEMENT

     WhiteWave Foods Company, together with its parent, and each of their
subsidiaries and affiliates, including but not limited to Dean Foods Company,
and White Wave, Inc (hereinafter collectively referred to as the “Company”) and
Steven Demos (the “Employee”) agree and represent as follows:

     WHEREAS, the parties agree and wish to ensure that they have amicably
resolved and settled all possible differences, claims, or matters pertaining to,
arising from, or associated with Employee’s employment with the Company and
subsequent Termination from employment;

     THEREFORE, the parties mutually agree to enter into this Release Agreement
(the “Agreement”) and agree as follows:

     1. Termination. The Parties acknowledge that Employee’s employment with the
Company terminated without cause and that Employee shall resign from any officer
or director position Employee holds with the Company or any of its affiliates
effective March 14, 2005, and his employment effective April 1, 2005 (the
“Termination Date”). As set forth more fully below and in consideration for the
execution of the Mutual Release and Waiver of All Claims described more fully in
Section 8 hereof, Employee shall receive payments and consideration described in
Section 3.

     2. Final Paycheck and Paid Time Off and/or Vacation Pay. The Company and
Employee agree that Employee shall receive all earned salary and paid time off
or vacation through the Termination Date as required by state law.

     3. Payments and Other Consideration.

               (a) In consideration of Employee’s execution of this Agreement
and for the releases granted herein, the Company shall pay and provide Employee
the following amounts and items, which Employee acknowledges Employee is not
otherwise entitled to receive:

               (1) Cash Payments. The Company agrees to pay Employee an amount
equal to (a) $153,125.00 per month on the 15th day of each month commencing
October 15, 2005 and ending March 15, 2006; (b) $10,800.00 on October 15, 2005;
(c) $76,562.50 per month commencing April 1, 2006 and ending March 1, 2007; and
(d) $10,800.00 on October 15, 2006. In addition, the Company shall pay in a lump
sum on or before March 1, 2006, the excess, if any, of the amount Employee would
have received as a 2005 actual bonus over $393,750. All such payments shall be
reduced by applicable taxes required to be withheld and any authorized
deductions through the Company’s standard payroll process.

               (2) Acceleration of Vesting of Stock Options and DSU’s. Upon
execution of this Agreement, the Company hereby accelerates the vesting of the
Employee’s Stock Options and DSU’s. In lieu of exercising his options or
receiving stock as provided in his DSU’s, the Company shall pay Employee a lump
sum amount of $1,214,000, less required withholdings, within 10 days after the
execution of this Agreement. The Company and Employee agree that as of

 



--------------------------------------------------------------------------------



 



such payment, all DSU’s and options issued to Employee are cancelled. Although
the Company and Employee believe that such payment will not be considered to be
subject to Section 409A of the Internal Code of 1986, as amended, should another
interpretation later be determined to be more appropriate, the parties agree
that the Company and Employee have agreed that payment as provided in this
section 3.a.2 constitutes a cancellation of a deferred compensation arrangement
as authorized by IRS Notice 2005-1, Q&A 20(a). The Company shall file Form 4 –
Statement of Changes and Beneficial Ownership pursuant to Section 16 of the
Exchange Act of 1934 (“Exchange Act”) within two (2) business days of
cancellation of Employee’s Stock Options and DSUs pursuant to this paragraph
3(a)(2). Such Form 4 shall also indicate Employee is no longer subject to the
reporting obligations of Section 16 of the Exchange Act.

               (3) Employee Benefits.

                         a. Health, Vision and Dental Benefits. Employee’s
current health, dental and vision insurance coverage will terminate effective on
the Termination Date. The Employee may elect COBRA continuation coverage to
allow for continued health care coverage for Employee and Employee’s dependents.

                         b. Other Welfare Benefits. Employee may elect, at
Employee’s own expense, conversion of any other welfare benefits to the extent
such conversion is available to similarly situated employees of the Company.
Employee acknowledges that Employee has no right to continued participation as
an employee of the Company in any Company-sponsored benefit plans, other than as
set forth in this Agreement.

                         c. Retirement Plans. Employee understands and agrees
that Employee may not make any additional contributions into any
Company-sponsored retirement plan, including any 401(k) plan, nor will the
Company contribute to any Company-sponsored retirement plan on Employee’s behalf
with respect to any amounts paid to Employee other than for services performed
on or before the Termination Date. Employee acknowledges that Employee’s rights
to distributions of funds held on Employee’s behalf in any Company-sponsored
retirement plan will continue to be governed by such plan, with the terms of
such plan or plans incorporated into this Agreement by reference.

                         d. Employee Stock Purchase Participation. Employee
understands and agrees that after the Termination Date, Employee will not be
eligible to purchase Company stock through the Company’s Employee Stock Purchase
Plan (“ESPP”). Employee acknowledges that Employee’s rights to distribution of
any stock previously purchased under the ESPP will continue to be governed by
such plan, with the terms of such plans incorporated into this Agreement by
reference.

                         e. Other Benefits. Employee acknowledges that Employee
is waiving Employee’s rights, if any, to continued participation in any other
Company-sponsored benefit plans, other than as stated in this Agreement.

Page 2



--------------------------------------------------------------------------------



 



               (b) Employee acknowledges that the payments to be paid by the
Company pursuant to subsection 3.a will be reported to the Internal Revenue
Service and other appropriate taxing authorities as income and will be subject
to withholding to the extent required by law.

               (c) Employee hereby acknowledges that the payment of such
payments under subsection 3.a does not entitle Employee to, and Employee
specifically waives any rights to, any and all Company vacation, paid-time off,
and bonuses including, but not limited to, holiday, merit, or performance
bonuses after the Termination Date, except as otherwise provided herein.

               (d) Employee consents to and agrees that the Company may offset
from the payments under subsection 3.a. any business expenses or other debts
owed by Employee to the Company that have not been reconciled to the Company’s
satisfaction, and the cost of any Company property that has not been returned by
Employee to the Company, as of the date of Execution of this Agreement.

     4. Property of the Company. Employee hereby agrees to return and certifies
that he has returned any and all computer programs and/or data disks, files,
records, or information of any sort with regard to such confidential
information, trade secrets, or any other business of the Company. Employee
further agrees to return and certifies that Employee has returned all other
property of the Company to the Company, including vehicles or all keys, security
passes or other means of access to the Company’s plants or other facilities
except that Company agrees to transfer ownership of the following to Employee:
Employee’s current laptop, docking station, computer monitor, and desk chair.
The Company represents as of the execution of this Agreement that the Company is
unaware of any other property that Employee needs to return.

     5. Nondisparagement. Company and Employee agree that neither party will
make or cause to be made any statements, observations or opinions, or
communicate any information (whether oral or written) that disparages or is
likely in any way to harm the reputation of the other party.

     6. Commercial Likeness. To the best of its knowledge, the Company
acknowledges that, as of the Termination Date, no packaging, product or
promotional literature uses or includes Employee’s likeness, personal imagery or
personal history. The Company agrees not to use Employee’s likeness, personal
imagery or personal history without Employee’s written consent after the
Termination Date. Notwithstanding the foregoing, the Company may continue to use
any existing packaging, product or promotional literature currently in use
through December 31, 2005.

     7. Proprietary, Information, Inventions and Non-Compete Agreement. The
Company and Employee agree and acknowledge that Employee’s Proprietary,
Information, Inventions and Non-Compete Agreement (the “Non-Compete Agreement”)
signed with the Company on May 9, 2002, will continue in full force and effect
in accordance with its terms; not withstanding the provisions of the Non-Compete
Agreement, it shall not be a violation of the Non-Compete Agreement for Employee
to hire Ms. Jan Roper after September 1, 2005.

     8. Mutual Release and Waiver of All Claims. Employee, and for Employee’s
heirs, executors, and assigns, does hereby discharge and release the Company,
its predecessors and affiliates, including but not limited to Dean Foods
Company, its shareholders, representatives,

Page 3



--------------------------------------------------------------------------------



 



agents, associates, servants, employees, attorneys, officers, directors,
trustees, successors and assigns, from any and all liability or responsibility
for all grievances, disputes, actions, and claims at law or equity, sounding in
contract or tort, whether under any state or federal statutory or common law,
arising out of or related in any way to Employee’s employment with and
termination from employment with the Company, including but not limited to
claims for wrongful discharge, unlawful discrimination, retaliation, breach of
contract (express or implied), intentional or negligent infliction of emotional
distress, negligence, defamation, duress, fraud, or misrepresentation, any
violation of the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Equal Pay Act of 1963, the
Family and Medical Leave Act of 1993, the Fair Labor Standards Act, the
Americans with Disabilities Act, the National Labor Relations Act, any claim
based upon Dean Foods 401(k) Plan or deferred compensation plan maintained on
behalf of the Company’s employees, the laws of any state, and all claims under
related common law, statutes, and executive orders at the federal, state and
local levels of government, and any claims to any benefits from employment with
the Company, other than those benefits enumerated herein or those benefits to
which Employee is entitled by law.

     Company, for itself, its predecessors, successors and assigns, does hereby
discharge and release Employee from any and all liability or responsibility for
all grievances, disputes, actions, and claims at law or equity, sounding in
contract or tort, and whether under any state or federal statutory or common
law, arising out of or related in any way to Employee’s employment with and
termination from employment with the Company, including but not limited to
claims for breach of contract (express or implied), intentional or negligent
infliction of emotional distress, negligence, defamation, duress, fraud, or
misrepresentation, the laws of any state, and all claims under related common
law, statutes, and executive orders at the federal, state and local levels of
government.

     9. Effect of Release and Waiver. The effect of this Agreement is to waive
and release any and all claims, demands, actions, or causes of action that
Employee and Company may now or hereafter have against the other for any
liability, whether known or unknown, vicarious, derivative, or direct.
Employee’s and Company’s waivers and releases include but are not limited to any
claims for damages (actual or punitive), back wages, future wages, commission
payments, bonuses, reinstatement, accrued vacation leave benefits, past and
future employee benefits (except to which there is vested entitlement or as
provided for herein) including contributions to the Company’s employee benefit
plans, compensatory damages, penalties, equitable relief, attorneys’ fees, costs
of court, interest, and any and all other loss, expense, or detriment of
whatever kind resulting from, growing out of, connected with, or related in any
way to Employee’s employment by the Company or the termination of such
employment. This release does not apply to any claims that may arise after the
date Employee and the Company execute this Agreement.

     10. Indemnification. To the extent allowed by law and this Agreement, the
Company shall specifically hold Employee harmless for any losses as a result of
Employee’s employment by and membership on the Board of Directors of the
Company. Furthermore, Company shall defend, indemnify and hold harmless
Employee, against any and all claims, demands, judgments, damages, actions,
injuries, administrative orders, consent agreements and orders, liabilities,
penalties, attorneys fees, costs and expenses of any kind whatsoever, incurred
by Employee in

Page 4



--------------------------------------------------------------------------------



 



connection with the defense of any action, suit or proceeding relating to any
acts or omissions of Employee, whether civil or administrative, in which
Employee is made a party by reason of having been employed by or having been a
member of the Board of Directors of the Company, provided it is established that
Employee committed no intentional act outside the scope of his duties as officer
or director of the Company. Further, the Company may refuse to defend Employee
against any claims, demands, judgments, damages, actions, injuries,
administrative orders, consent agreements and orders, liabilities, penalties,
attorneys fees, costs and expenses alleging that Employee committed an act or
omission outside the course and scope of his duties as an officer or director of
the Company, if the Company reasonably concludes that it is more probable than
not that a reasonable fact finder would conclude that Employee committed an act
or omission outside the source and scope of his duties as an officer or director
of the Company.

     11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective personal representatives,
heirs, executors, administrators, successors and assigns (whether such
succession is, in the case of the Company, direct or indirect by purchase,
merger, consolidation, change in control (as that term is defined in the
Company’s Sixth Amended and Restated 1997 Stock Option and Restricted Stock
Plan) or otherwise).

     12. Notice. Employee understands and agrees that he:

               (a) Has had a full twenty-one (21) days within which to consider
this Agreement before executing it.

               (b) Has carefully read and fully understands all of the
provisions of this Agreement.

               (c) Is, through this Agreement, releasing the Company from any
and all claims Employee may have against the Company, including claims under the
Age Discrimination in Employment Act of 1967.

               (d) Knowingly and voluntarily agrees to all of the terms set
forth in this Agreement.

               (e) Knowingly and voluntarily intends to be legally bound by the
same.

               (f) Was advised and hereby is advised in writing to consider the
terms of this Agreement and consult with an attorney of Employee’s choice prior
to executing this Agreement.

               (g) Has a full seven (7) days following the execution of this
Agreement to revoke this Agreement and has been and hereby is advised in writing
that this Agreement shall not become effective or enforceable until the
revocation period has expired.

               (h) Understands that rights or claims under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may
arise after the date this Agreement is executed are not waived.

Page 5



--------------------------------------------------------------------------------



 



     13. Notice. Company understands and agrees that it:

               (a) Has carefully read and fully understands all of the
provisions of this Agreement.

               (b) Is, through this Agreement, releasing the Employee from any
and all claims Company may have against the Employee;

               (c) Knowingly and voluntarily agrees to all of the terms set
forth in this Agreement.

               (d) Knowingly and voluntarily intends to be legally bound by the
same.

               (e) Has consulted with an attorney of Company’s choice prior to
executing this Agreement.

     14. Miscellaneous.

               (a) This writing represents the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings of the parties in connection
therewith; it may not be altered or amended except by mutual agreement evidenced
by a writing signed by both parties and specifically identified as an amendment
to this Agreement.

               (b) The Parties, by signing this Agreement, acknowledge that they
each have been afforded an opportunity to review this Agreement with an attorney
or other advisers of their choice, that they have read and understand this
Agreement, and that they have signed this Agreement knowingly, voluntarily, and
without any form of duress or coercion.

               (c) By signing below, the Parties acknowledge that they have the
authority to do so, and such authority has not been delegated or assigned.

               (d) This Agreement is made pursuant to and shall be governed,
construed, and enforced in all respects and for all purposes in accordance with
the laws of the state of Colorado without regard to the law of conflicts.

Page 6



--------------------------------------------------------------------------------



 



     15. Signatures and Counterparts. To signify their agreement to the terms of
this Agreement, the parties have executed this Agreement on the dates set forth
opposite their signatures. This Agreement may be executed in counterparts. A
facsimile of this Agreement and signatures shall be as effective as an original.

           
/s/ Steven Demos
  4/12/05
 
   
Steven Demos
  Date



Company:



     
/s/ Earl M. Jones III
  4/18/05
 
   
By:              Earl M. Jones, III
  Date

 
   
Title:
Authorized Signatory VP-Legal     

Page 7



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

     I, Steven Demos, hereby acknowledge that on April 1, 2005, I received the
Release Agreement (the “Agreement”) for my review and consideration.

     I also acknowledge that the Company has advised me to consult with an
attorney before executing the Agreement, which is a legal document. I understand
that I have twenty-one (21) days from April 1, 2005 to execute the Agreement.
Further, I understand that, should I decide to execute the Agreement, I may
revoke my acceptance of this Agreement within seven (7) days following the
execution and that the release provision and all other provisions of the
Agreement will not become effective or enforceable until the revocation period
has expired.

           
Steven Demos
  4/12/05
 
   
Steven Demos
  Date

Page 8



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND WAIVER

     I, Steven Demos, as evidenced by my signature below, acknowledge and
understand that by signing the Release Agreement (the “Agreement”) with the
Company, sooner than twenty-one (21) days following my receipt of the Agreement,
I am knowingly and voluntarily waiving my right to consider the Agreement for
twenty-one (21) days and accept such lesser time as I utilized. I promise and
guarantee that neither the Company, nor its parent corporation, nor any of its
subsidiaries, affiliates, employees, agents or representatives, induced this
waiver of the full twenty-one (21) day period by fraud, misrepresentation or a
threat to withdraw or alter the Agreement before the expiration of the
twenty-one (21) day period.

     I understand that I have until seven (7) days following the date of my
signing of the Agreement to revoke the Agreement by delivering a signed, written
revocation to a representative of the Company’s Human Resources Department.

           
Steven Demos
  4/12/05
 
   
Steven Demos
  Date

Page 9